UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 30, 2013 Entergy Arkansas, Inc. (Exact name of registrant as specified in its charter) Arkansas 1-10764 71-0005900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 425 West Capitol Avenue, Little Rock, Arkansas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (501) 377-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 22, 2013, Entergy Arkansas, Inc. (the “Company”) entered into an Underwriting Agreement for the sale of $250,000,000 aggregate principal amount of its First Mortgage Bonds, 3.05% Series June 1, 2023 (the “Bonds”).The sale of the Bonds closed on May 30, 2013.The Bonds were registered under the Securities Act of 1933, as amended, by means of the Company’s automatic shelf Registration Statement on Form S-3, as amended (No. 333-169315-03). Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Supplemental Indenture establishing the terms of the Bonds. Opinion of Morgan, Lewis & Bockius LLP with respect to the Bonds. Opinion of Friday, Eldredge & Clark, LLP with respect to the Bonds. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Arkansas, Inc. (Registrant) Date May 30, 2013 /s/ Steven C. McNeal (Signature) Steven C. McNeal Vice President and Treasurer
